Exhibit 10.11

 

THIRD AMENDMENT TO LICENSE AGREEMENT FOR ANTI-HER2 ANTIBODIES

 

This Third Amendment to License Agreement for Anti-HER2 Antibodies (the
“3rd Amendment”) is made effective as of the date of the last signature below
(the “3rd Amendment Effective Date”) by and between ImmunoGen, Inc., a
Massachusetts corporation (“ImmunoGen”), having its principal business office at
830 Winter Street, Waltham, Massachusetts 02451, and Genentech, Inc., a Delaware
corporation (“Genentech”), having its principal business office at 1 DNA Way,
South San Francisco, California 94080.  ImmunoGen and Genentech are herein
sometimes referred to as a “Party” and collectively as the “Parties.”

 

WHEREAS, ImmunoGen and Genentech are parties to that certain License Agreement
dated as of May 2, 2000, as amended May 3, 2006 and March 11, 2009 (the “License
Agreement”); and

 

WHEREAS, the Parties have agreed to modify the terms of the License Agreement,
specifically by revising the formula for computing “Foreign Currency Exchange;”

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the Parties
agree and covenant as follows.

 

1.                                      Foreign Currency Exchange. 
Section 4.5(b) of the License Agreement is deleted in their entirety and
replaced with the following:

 

Foreign Currency Exchange. All amounts payable and calculations made hereunder
shall be in United States dollars. Net Sales and any other amounts related to
the calculation of any royalty payable hereunder which are not recorded in
United States dollars shall first be converted into Swiss Francs and then into
United States dollars using Roche’s then current standard foreign currency
translation practices actually used on a consistent basis in preparing its
audited financial statements (currently YTD average rate as reported by
Reuters).

 

2.                                      Miscellaneous.  Capitalized terms used
and not otherwise defined herein shall have the respective meanings ascribed to
them in the License Agreement.  The License Agreement remains in full force and
effect, as amended by this 3rd Amendment.  References in the License Agreement
to “Agreement” mean the License Agreement as amended by this 3rd Amendment.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this THIRD AMENDMENT TO LICENSE
AGREEMENT FOR ANTI-HER2 ANTIBODIES to be duly executed, effective as of the
3rd Amendment Effective Date, by their duly authorized officers.

 

IMMUNOGEN, INC.

 

GENENTECH, INC.

 

 

 

 

 

 

By:

/s/ Gregory D. Perry

 

By:

/s/ Steve Krognes

 

 

 

 

 

Name:

Gregory D. Perry

 

Name:

Steve Krognes

 

 

 

 

 

Title:

EVP & CFO

 

Title:

CFO

 

 

 

 

 

Date:

18 Dec 2012

 

Date:

13 Dec 2012

 

2

--------------------------------------------------------------------------------